Sep 18 2013, 5:35 am
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARCE GONZALEZ, JR.                              GREGORY F. ZOELLER
Dyer, Indiana                                    Attorney General of Indiana

                                                 JUSTIN F. ROEBEL
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

ANTHONY MICHAEL DAVIS,                           )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 45A05-1302-CR-57
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                       APPEAL FROM THE LAKE SUPERIOR COURT
                          The Honorable Diana Ross Boswell, Judge
                              Cause No. 45G03-1206-FD-132


                                     September 18, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Anthony Michael Davis appeals his sentence for Class C felony operating a

vehicle after a lifetime suspension. We affirm.

                                            Issue

       Davis raises one issue, which we restate as whether his six-year sentence is

inappropriate in light of the nature of the offense and the character of the offender.

                                            Facts

       On January 30, 1998, Davis’s driving privileges were suspended for life by the

Indiana Bureau of Motor Vehicles after Davis was found to be an habitual traffic violator.

On June 9, 2012, fifty-three-year-old Davis operated a motor vehicle in Munster. The

State charged Davis with Class C felony operating a vehicle after a lifetime suspension.

Davis pled guilty as charged with a six-year cap on the sentence. The trial court imposed

a sentence of six years with three years served in the Department of Correction and three

years in Lake County Community Corrections.

                                          Analysis

       Davis argues that his six-year sentence is inappropriate in light of the nature of the

offense and the character of the offender. He requests that we revise his sentence to five

years. Indiana Appellate Rule 7(B) provides that we may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, we find that the sentence is

inappropriate in light of the nature of the offense and the character of the offender. When

considering whether a sentence is inappropriate, we need not be “extremely” deferential

to a trial court’s sentencing decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct.

                                              2
App. 2007). Still, we must give due consideration to that decision.           Id. We also

understand and recognize the unique perspective a trial court brings to its sentencing

decisions. Id. Under this rule, the burden is on the defendant to persuade the appellate

court that his or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

(Ind. 2006).

         The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. When reviewing the

appropriateness of a sentence under Rule 7(B), we may consider all aspects of the penal

consequences imposed by the trial court in sentencing the defendant, including whether a

portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.

2010).

         The nature of the offense is that Davis drove a vehicle after his license was

suspended for life. Davis claims that he was driving to pick up medication for his

mother.     However, this is Davis’s third conviction for driving despite the lifetime

suspension. As for Davis’s character, he has a substantial criminal history consisting of

eight misdemeanor convictions and five felony convictions. Most of his convictions are

for traffic-related offenses. Davis has had the benefit of probation at least five times.

Davis believes that this incident has “been blown out of proportion” and that “people

                                              3
should be able to drive for certain purposes like to get medication for their parents or to

go to work.” Appellant’s App. p. 55. He believes that “he is the victim.” Id.

       Given Davis’s history of repeated convictions for driving despite the lifetime

suspension, his history of traffic-related convictions, and attitude toward driving, we

cannot say that his six-year sentence is inappropriate in light of the nature of the offense

and the character of the offender.

                                        Conclusion

       Davis’s sentence is not inappropriate in light of the nature of the offense and the

character of the offender. We affirm.

       Affirmed.

CRONE, J., and PYLE, J., concur.




                                             4